Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by AUSTIN et al. (US 2011/0286437 A1), hereinafter AUSTIN.
Regarding claim 1, AUSTIN discloses a method for joining a Wi-Fi network with a mobile device based on historical device behavior, comprising: 
detecting, using a mobile device, a new Wi-Fi network connection is available for connection by the mobile device (at activation of the WiFi transceiver S983, WiFi access points are scanned for and any found are collected and added to a found list, see ¶ 0067); 
determining that the new connection meets a first connection threshold based on first connection factors, one of the first connection factors includes determining a strength of the new network connection (the mobile device ranks the access points found according to the signal strength, quality, or other metric such as the qualification factor described above, see ¶ 0067); 
an existing list (defined by the user, service provider, or historical data) to determine if any of the access points are preferred S984, see ¶ 0067); 
determining, using the analysis of the historical data including the pattern for accepting a connection, when a second connection threshold is met based on the historical data (the list of detected access points is compared against an existing list (defined by the user, service provider, or historical data) to determine if any of the access points are preferred S984, see ¶ 0067); 
determining when to accept the new Wi-Fi network connection based on the new connection meeting the first connection threshold based on the first connection factors, and the second connection threshold based on the historical data (if the auto-connect option is enabled, the mobile device determines whether or not to use network assistance S966… If the network assistance option is enabled, the mobile device proceeds to send a list of access points seen to a server on the cellular network S971, see ¶ 0067); and 
initiating automatic acceptance of the new Wi-Fi connection, which includes automatic acceptance of a terms and conditions authorization received from the new network connection, in response to meeting the first connection threshold and the second connection threshold (If the auto-connect option is enabled, the mobile device 
Regarding claim 2, AUSTIN discloses determining, for another first connection factor, when an existing Wi-Fi network connection exists, and maintaining the existing Wi-Fi connection in response to the existing Wi-Fi connection having a stronger signal than the new Wi-Fi connection (If it did recently reach this stage, recently being a pre-set amount of time, the mobile device returns to the start of the normal scan and prompt mode at Point 9. If the mobile device was not recently at this stage, the mobile device determines whether it is able to connect to the top access point S987, as defined by the access point with the highest signal strength. If the mobile device cannot connect to the top access point, the mobile device returns to the start of the normal scan and prompt mode at Point 9, see ¶ 0068). 
Regarding claim 3, AUSTIN discloses determining, for another first connection factor, when an existing Wi-Fi network connection exists; and accepting the new Wi-Fi connection in response to the existing Wi-Fi connection having a weaker signal than the new Wi-Fi connection (the method may be triggered by a determination of a low signal strength of the cellular base stations or towers that provide service to the mobile device, by usage of a high-bandwidth application such as multimedia streaming, or by other triggers, see ¶ 0036). 
Regarding claim 4, AUSTIN discloses determining, for another first connection factor, when an existing Wi-Fi network connection is lacking; and accepting the new Wi-
Regarding claim 5, AUSTIN discloses determining, when the second connection threshold is met using second connection factors, one of the second connection factors includes defining types of connections which were previous accepted (once the user turns the WiFi on, the application may auto-connect or attempt to auto-connect to a network previously approved by the user, see ¶ 0092).  
Regarding claim 6, AUSTIN discloses determining, when the second connection threshold is met using second connection factors, one of the second connection factors includes defining types of entities and/or establishments offering connections that were accepted (the scan results are presented to the user as a list of available access points 2067, for instance, by name, as well as their signal strength, rating, security settings, connectivity status, etc. List 2067 may be based on a real-time detection of visible access points, see ¶ 0090). 
Regarding claim 7, AUSTIN discloses determining, when the second connection threshold is met using second connection factors, one of the second connection factors includes received user data on types of network for acceptance, including security of a 
Regarding claim 8, AUSTIN discloses determining, when the second connection threshold is met, using second connection factors, one of the second connection factors includes historical data regarding Wi-Fi parameters (WiFi access points are scanned for and any found are collected and added to a found list. The list of detected access points is compared against an existing list (defined by the user, service provider, or historical data) to determine if any of the access points are preferred S984, see ¶ 0067).
Regarding claim 9, AUSTIN discloses a system for joining a Wi-Fi network with a mobile device based on historical device behavior, which comprises: 
a computer system comprising: a computer processor, a computer-readable storage medium, and program instructions stored on the computer-readable storage medium being executable by the processor, to cause the computer system to (see ¶ 0037): 
detect, using a mobile device, a new Wi-Fi network connection is available for connection by the mobile device (at activation of the WiFi transceiver S983, WiFi access points are scanned for and any found are collected and added to a found list, see ¶ 0067); 

analyze historical data regarding acceptance of Wi-Fi network connections for the device, the historical data including which connections were previously accepted by a user using the device to determine a pattern for accepting connections (the list of detected access points is compared against an existing list (defined by the user, service provider, or historical data) to determine if any of the access points are preferred S984, see ¶ 0067); 
determine, using the analysis of the historical data including the pattern for accepting a connection, when a second connection threshold is met based on the historical data (the list of detected access points is compared against an existing list (defined by the user, service provider, or historical data) to determine if any of the access points are preferred S984, see ¶ 0067); 
determine when to accept the new Wi-Fi network connection based on the new connection meeting the first connection threshold based on the first connection factors, and the second connection threshold based on the historical data (if the auto-connect option is enabled, the mobile device determines whether or not to use network assistance S966… If the network assistance option is enabled, the mobile device proceeds to send a list of access points seen to a server on the cellular network S971, see ¶ 0067); and 


Regarding claim 10, AUSTIN discloses determining, for another first connection factor, when an existing Wi-Fi network connection exists, and maintaining the existing Wi-Fi connection in response to the existing Wi-Fi connection having a stronger signal than the new Wi-Fi connection (If it did recently reach this stage, recently being a pre-set amount of time, the mobile device returns to the start of the normal scan and prompt mode at Point 9. If the mobile device was not recently at this stage, the mobile device determines whether it is able to connect to the top access point S987, as defined by the access point with the highest signal strength. If the mobile device cannot connect to the top access point, the mobile device returns to the start of the normal scan and prompt mode at Point 9, see ¶ 0068).
Regarding claim 11, AUSTIN discloses determining, for another first connection factor, when an existing Wi-Fi network connection exists; and accepting the new Wi-Fi connection in response to the existing Wi-Fi connection having a weaker signal than the new Wi-Fi connection (the method may be triggered by a determination of a low signal strength of the cellular base stations or towers that provide service to the mobile device, by usage of a high-bandwidth application such as multimedia streaming, or by other 
Regarding claim 12, AUSTIN discloses determining, for another first connection factor, when an existing Wi-Fi network connection is lacking; and accepting the new Wi-Fi connection in response to the lack of the existing Wi-Fi connection, regardless of the new Wi-Fi connection strength ((the method may be triggered by a determination of a low signal strength of the cellular base stations or towers that provide service to the mobile device, by usage of a high-bandwidth application such as multimedia streaming, or by other triggers, see ¶ 0036). strength. 
Regarding claim 13, AUSTIN discloses determining, when the second connection threshold is met using second connection factors, one of the second connection factors includes defining types of connections which were previous accepted (once the user turns the WiFi on, the application may auto-connect or attempt to auto-connect to a network previously approved by the user, see ¶ 0092).  
Regarding claim 14, AUSTIN discloses determining, when the second connection threshold is met using second connection factors, one of the second connection factors includes defining types of entities and/or establishments offering connections that were accepted (the scan results are presented to the user as a list of available access points 2067, for instance, by name, as well as their signal strength, rating, security settings, connectivity status, etc. List 2067 may be based on a real-time 
Regarding claim 15, AUSTIN discloses determining, when the second connection threshold is met using second connection factors, one of the second connection factors includes received user data on types of network for acceptance, including security of a network (the result of a scan for available access points, according to an exemplary embodiment of the present invention. In this embodiment, the scan results are presented to the user as a list of available access points 2067, for instance, by name, as well as their signal strength, rating, security settings, connectivity status, etc, see ¶0090). 
Regarding claim 16, AUSTIN discloses determining, when the second connection threshold is met, using second connection factors, one of the second connection factors includes historical data regarding Wi-Fi parameters (WiFi access points are scanned for and any found are collected and added to a found list. The list of detected access points is compared against an existing list (defined by the user, service provider, or historical data) to determine if any of the access points are preferred S984, see ¶ 0067).

Regarding claim 17, AUSTIN discloses a computer program product for joining a Wi-Fi network with a mobile device based on historical device behavior, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not 
detecting, using a mobile device, a new Wi-Fi network connection is available for connection by the mobile device (at activation of the WiFi transceiver S983, WiFi access points are scanned for and any found are collected and added to a found list, see ¶ 0067); 
determining that the new connection meets a first connection threshold based on first connection factors, one of the first connection factors includes determining a strength of the new network connection (the mobile device ranks the access points found according to the signal strength, quality, or other metric such as the qualification factor described above, see ¶ 0067); 
analyzing historical data regarding acceptance of Wi-Fi network connections for the device, the historical data including which connections were previously accepted by a user using the device to determine a pattern for accepting connections (the list of detected access points is compared against an existing list (defined by the user, service provider, or historical data) to determine if any of the access points are preferred S984, see ¶ 0067); 
determining, using the analysis of the historical data including the pattern for accepting a connection, when a second connection threshold is met based on the historical data (the list of detected access points is compared against an existing list (defined by the user, service provider, or historical data) to determine if any of the access points are preferred S984, see ¶ 0067); 

initiating automatic acceptance of the new Wi-Fi connection, which includes automatic acceptance of a terms and conditions authorization received from the new network connection, in response to meeting the first connection threshold and the second connection threshold (If the auto-connect option is enabled, the mobile device determines whether or not to use network assistance S966, see ¶ 0067).
Regarding claim 18, AUSTIN discloses determining, for another first connection factor, when an existing Wi-Fi network connection exists, and maintaining the existing Wi-Fi connection in response to the existing Wi-Fi connection having a stronger signal than the new Wi-Fi connection (If it did recently reach this stage, recently being a pre-set amount of time, the mobile device returns to the start of the normal scan and prompt mode at Point 9. If the mobile device was not recently at this stage, the mobile device determines whether it is able to connect to the top access point S987, as defined by the access point with the highest signal strength. If the mobile device cannot connect to the top access point, the mobile device returns to the start of the normal scan and prompt 
Regarding claim 19, AUSTIN discloses determining, for another first connection factor, when an existing Wi-Fi network connection exists; and accepting the new Wi-Fi connection in response to the existing Wi-Fi connection having a weaker signal than the new Wi-Fi connection (the method may be triggered by a determination of a low signal strength of the cellular base stations or towers that provide service to the mobile device, by usage of a high-bandwidth application such as multimedia streaming, or by other triggers, see ¶ 0036).
Regarding claim 20, AUSTIN discloses determining, for another first connection factor, when an existing Wi-Fi network connection is lacking; and accepting the new Wi-Fi connection in response to the lack of the existing Wi-Fi connection, regardless of the new Wi-Fi connection strength (the method may be triggered by a determination of a low signal strength of the cellular base stations or towers that provide service to the mobile device, by usage of a high-bandwidth application such as multimedia streaming, or by other triggers, see ¶ 0036).

Conclusion
	Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	

	Alexandria, VA 22313-1450

		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. to 5:00 P.M. (first week of the bi-week) and Monday-Friday (for second week of the bi-week).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor CHARLES C. JIANG can be reach on (571) 270-7191. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BOB A PHUNKULH/Primary Examiner, Art Unit 2412